DETAILED ACTION

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 8-10, 11-13, 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Brewer, U.S. Pub. No. 2020/0135719.
Regarding claim 1, Brewer discloses a semiconductor package comprising (Fig. 1 and corresponding portions of spec):
a die stack including a set of dies vertically stacked on top of each other, the set of dies including: at least one volatile memory die 108 configured to store volatile data while power is available, at least one non-volatile (NV) memory die 104 configured to retain NV data when power is unavailable, and a controller device 106 directly attached to the die stack, the controller device configured to provide interface to the die stack and control operations of the die stack. 
Regarding claims 11, 15, Brewer discloses a semiconductor package comprising (Figs. 1-5):
a package substrate, a logic device attached the package substrate, and a vertically stacked combination VC memory device attached to the package substrate wherein the VC memory device is a die stack that includes:
At least one DRAM die 108, at least one non-volatile NV memory die 104, and a controller die 106 electrically coupled to the package substrate, the at least one DRAM die, NV memory die, the controller die configured to provide an external interface for the die stack and control operation of the die stack, wherein the die stack includes the least one DRAM die, NV die, and controller die attached to and vertically stacked on top of each other (Fig. 1). 
Regarding claim 2, Brewer discloses wherein the volatile memory die 108 includes through silicon vias TSV electrically coupled to the controller device, and the NV memory die 104 is attached to and over the volatile memory die and coupled to TSVs (Figs. 1-5). 
Regarding claim 3, Brewer discloses wherein the controller device comprises a controller die, and the at least one volatile memory die is directly attached to and over the controller die (Fig. 5, the volatile memory die is over the controller die if the device if flipped over).
Regarding claim 4, Brewer discloses wherein TSV comprise direct inter die connection at least between the controller die and the at least one NV die (Fig. 5). 
Regarding claim 12, Brewer discloses the at least one DRAM die comprises a high bandwidth memory that includes a plurality of DRAM dies attached to and over the controller die, and NV memory die includes at least one NAND memory die attached to and over the high bandwidth device (Figs. 1-5).
Regarding claim 13, Brewer discloses wherein the logic device is an application processor (abstract). 
Regarding claim 16, Brewer discloses wherein the memory device comprises a semiconductor package directly attached to the substrate, the package including a package substrate attached to the memory device and a logic device attached to the package substrate and electrically coupled to the memory device (Fig. 5). 
Regarding claim 18, it is inherent that substrate attached to the semiconductor package. 
Regarding claim 8, it is inherent that the controller device is configured to transfer data initially stored in either volatile memory die or NV memory die. 
Regarding claim 9, it is inherent that the volatile memory die in Brewer comprises a high bandwidth memory and the volatile memory comprises at least two DRAM dies. 
Regarding claim 10, Brewer discloses the NV memory die comprises NAND memory die. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14, 17, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Brewer, U.S. Pub. No. 2020/0135719.

Regarding claims 14, 17, 19,20, it would have been well known to one having ordinary skill in the art at the time the invention was made to that the package comprises a chip on wafer package device, or silicon interposer and PCB, or chip on wafer on substrate. 


Allowable Subject Matter
Claims 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, since the prior made of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed limitations having the die stack and the controller die are aligned with center portions thereof coincident with a vertical line, and the controller die protrudes beyond a peripheral edge of the die stack along a lateral direction (Claim 5), wherein the die stack has a common length between a peripheral edge and an opposing edge thereof, the controller die has the common length between a peripheral edge and an opposing edge thereof, and the die stack and the controller die are aligned with peripheral edges thereof coincident with a vertical plane (claim 6), 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAO P LE whose telephone number is (571)272-1785.  The examiner can normally be reached on Monday-Friday 9AM-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H. Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/THAO P LE/Primary Examiner, Art Unit 2818